Citation Nr: 1548192	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  09-46 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a compensable initial rating for service-connected bilateral hearing loss prior to August 7, 2014 and in excess of 30 percent thereafter.  

2.  Entitlement to a rating in excess of 10 percent for posttraumatic headaches.

3.  Entitlement to service connection for migraine headaches.  


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Esq.


ATTORNEY FOR THE BOARD

N. DiPadova, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1953 to April 1955.  He had subsequent service in the National Guard from June 1960 to June 1963, and from November 1970 to June 1994. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The Board notes that in September 2015, translated medical documents regarding headaches were included in the record.  However, the records were VA treatment records dated February 1993 through August 1998.  As the Veteran's posttraumatic headaches are already service-connected and the translated documents do not support the Veteran's current claim for a rating in excess of 10 percent for posttraumatic headaches, the Veteran is not prejudiced by the Board adjudicating the issue on appeal. 

In the November 2009 statement of the case (SOC), the RO included the Veteran's claim for service connection for migraines along with the Veteran's claim for entitlement to a rating in excess of 10 percent for posttraumatic headaches.  The Veteran filed an appeal form indicating that he was appealing all issues.  For unknown reasons, the RO certified the increased rating issue pertaining to the post-traumatic headaches, but did not certify the claim for service connection for migraine headaches.  Additional procedural action is required with respect to that claim, so it is being remanded.  Nevertheless, the Board finds that consideration of the claim for an increased rating for post-traumatic headaches may proceed as it will not result in prejudice to the Veteran.  In the decision that follows, the Board will consider the appropriate rating for the post-traumatic headaches by taking into consideration the manifestations of all headaches regardless of the diagnosis.  When it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

Regarding the issue of entitlement to a an initial compensable rating for service-connected bilateral hearing loss prior to August 7, 2014 and in excess of 30 percent thereafter, the case was previously before the Board in July 2007.  The Board reopened the claim for service connection for bilateral hearing loss and denied the benefits sought on appeal.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  The Court issued an order in May 2008, granting a Joint Motion for remand, and returned the case to the Board.

In an October 2009 decision, the Board granted the claim for service connection for bilateral hearing loss.  In January 2010, the RO granted a noncompensable disability rating.  In February 2010, the Veteran filed a notice of disagreement with the RO's decision and requested an increased disability rating and an earlier effective date.  In February 2011, the RO granted the Veteran an earlier effective date for the Veteran's service-connected bilateral hearing loss, the date the Veteran's informal claim was received.  However, the RO did not increase the disability rating.  In September 2014, the RO granted an increase in the Veteran's disability rating to 30 percent, effective August 7, 2014.  In February 2015, the Veteran filed a notice of disagreement with the disability rating.   When the Veteran disagreed with the amount of compensation awarded for the bilateral hearing loss, he did not limit his appeal to one manifestation but rather was seeking the highest rating or ratings available for disability due to his service-connected back disability.  See AB v Brown, 6 Vet. App. 35 (1993).  As noted below, the claim needs further development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for tinnitus has been raised by the record in a March 2011 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issues of service connection for migraine headaches and entitlement to an initial compensable rating for bilateral hearing loss prior to August 7, 2014, and in excess of 30 percent thereafter, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's posttraumatic headaches have not manifested as prostrating attacks occurring on an average of once a month over the last several months. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for posttraumatic headaches have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. § 4.130, DC 8045, 8100, 9304.


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify was satisfied via a letter sent to the appellant in July 2006. 

The duty to assist has also been satisfied. VA has obtained the Veteran's service treatment records, VA medical records, and private treatment records identified by the Veteran as relevant to the appeal and for which the Veteran has provided authorization for VA to obtain.  As such, the Board finds that all relevant evidence has been obtained and associated with the claims file.  The Veteran was also afforded VA examinations.  The Veteran has not identified any other relevant evidence that has not been requested or obtained.  The Board finds that VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claims at this time.

Legal Criteria 

Disability evaluations are determined by comparing a Veteran's present symptomatology with the criteria set forth in the Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the appellant.  38 C.F.R. § 4.3.

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25. However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a Veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206   (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.

The Veteran's entire history is reviewed when determining an appropriate disability rating.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Veteran's appeal originates from a rating decision that granted service connection and assigned the initial rating.  Staged ratings are appropriate in any increased-rating or initial rating claim in which distinct time periods with different ratable symptoms can be identified.  Fenderson v. West, 12 Vet. App. 119 (1999).

Purely subjective complaints such as headaches, dizziness, insomnia, etc., are recognized as symptomatic of brain trauma, will be rated at a maximum of 10 percent under Diagnostic Codes 9304, "Dementia due to head trauma."  This 10 percent rating will not be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Codes 9304 are not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  38 C.F.R. § 4 124a, Diagnostic Code 8045.

Diagnostic Code 8100 provides a 10 percent evaluation for characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent evaluation is assigned with characteristic prostrating attacks occurring on an average once a month over the last several months, and a maximum schedular evaluation of 50 percent is warranted with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015).

The rating criteria and the Court do not define "prostrating."  Fenderson v. West, 12 Vet. App. 119 (1999) (wherein the Court quotes DC 8100 verbatim but does not specifically address the matter of what is a prostrating attack).  But by way of reference, according to Merriam Webster's Collegiate Dictionary 999 (11th Ed. 2007), "prostration" is defined as "complete physical or mental exhaustion."  A very similar definition is found in Dorland's Illustrated Medical Dictionary 1554 (31st Ed. 2007), in which "prostration" is defined as "extreme exhaustion or powerlessness."


Factual Background and Analysis

In May 2008, the Veteran filed a claim for an increased disability rating for his "migraines secondary to his head trauma."  The RO interpreted that as the Veteran's request for an increased disability rating for his service-connected posttraumatic headaches. 

In August 2008, the Veteran was afforded a VA examination for his headaches.  The examiner noted that the Veteran had migraine headaches and that his headaches were weekly for an unspecified duration of hours.  The examiner noted that the attacks were not prostrating. 

In October 2008, the RO denied service connection for migraine headaches and continued the Veteran's disability rating of 10 percent for his posttraumatic headaches.  In January 2009, the Veteran filed a notice of disagreement with the August 2008 rating decision. 

In April 2009 correspondence, the Veteran asserted that his migraine headaches were a consequence of his traumatic brain injury suffered in military service. 

In the November 2009 substantive appeal, the Veteran claimed that his headaches worsened and that he took constant medication for his headaches. 

In October 2010, the Veteran was afforded a VA examination in regard to his headaches.  The examiner diagnosed the Veteran with mixed headaches, to include tension-type with some migraine component.  The Veteran reported that his headaches had a moderate effect on his ability to perform chores, go shopping, and any recreation.  He reported that his headaches were severe during exercise, sports, and traveling; otherwise, he had mild symptoms.  

On July 2014 VA examination, the Veteran was diagnosed with traumatic brain injury and posttraumatic headaches.  The Veteran reported mild or occasional recurrent headaches, including migraine headaches.  The examiner noted that the Veteran was granted service connection and provided a 10 percent disability rating under DC 8045, for traumatic headaches.  The Veteran reported that he experienced stabbing headache pain on both sides of his head.  He reported that he had sensitivity to light, sound, vision, and dizzy spells.  He reported that his head pain lasted less than a day.  The examiner noted that the Veteran did not have prostrating attacks of migraine or non-migraine pain.  

In the September 2014 supplemental SOC (SSOC), the RO analyzed the Veteran's posttraumatic headaches through the symptoms of migraines under DC 8100.  The RO noted that the Veteran could not receive a higher evaluation than the 10 percent assigned and stated that it was because the Veteran had characteristic prostrating attacks averaging no more than one in two months over the last several months.  

A February 2015 VA treatment record reflects that the Veteran complained of headaches.  However, the physician noted that the Veteran was negative for headaches that day.  The physician noted that the Veteran took Naproxen to relieve his headaches. 

On June 2015 VA examination, the examiner found that the Veteran had traumatic brain injury and posttraumatic headaches.  The examiner noted that the Veteran had symptoms (such as migraine headaches) attributable to the Veteran's traumatic brain injury.  

The Veteran's service-connected headaches are currently rated as 10 percent disabling under Diagnostic Code 8045-9304.  Under this code, the Veteran is receiving the maximum disability rating allowed.  A higher rating is not warranted unless the Veteran has multi-infarct dementia associated with brain trauma.  The medical evidence of record does not reflect that the Veteran has multi-infarct dementia associated with brain trauma.  Further, the Veteran was granted service connection for traumatic brain injury and given a separate 10 percent disability rating.  Therefore, in order for the Veteran to receive an increased disability rating for his headaches, the Veteran's headaches must be analyzed under Diagnostic Code 8100, for migraines.  

After reviewing the evidence, the Board finds that the Veteran's headaches most nearly approximate the criteria associated with the currently assigned 10 percent disability evaluation.  The Veteran reported that he experienced constant, recurring headaches, but that he did not receive any specific treatment for the condition other than taking a nonsteroidal anti-inflammatory drug to relieve the headaches.  

The Board observes that at the August 2008 and July 2014 VA examinations, the examiners noted that the Veteran's headaches were not characterized as having prostrating attacks of migraine or non-migraine pain.  Although the Veteran reported on July 2014 VA examination that he had sensitivity to light, sound, vision, and dizzy spells, the examiner noted that the Veteran's headaches only lasted less than a day and that his headache symptoms were also impacted by his service-connected traumatic brain injury.  

There is no other evidence that the Veteran had headaches manifested by prostrating attacks occurring once a month over the last several months and which would warrant the Veteran a higher disability rating that is not already also contemplated by the Veteran's disability rating for his service-connected traumatic brain injury.  The Board finds that the Veteran's migraine headaches are adequately contemplated by the currently assigned 10 percent disability rating. 

Other Considerations

The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the weight of the credible evidence demonstrates that since August 1995, when service connection became effective, the Veteran's headaches have not warranted a rating in excess of 10 percent.  Because the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, in this case, the Veteran filed a separate claim for TDIU and the RO denied TDIU in a June 2015 rating decision.

Accordingly, the Board finds that the Veteran's headaches have not most nearly approximated the criteria for an increased rating at any time during the rating period.  The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

Extraschedular Evaluation

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b) (1). 

The evidence in this case does not show that the Veteran has manifestations of headaches that are not contemplated by the rating criteria.  His disability is manifested by stabbing headache pain that lasts for hours.  The rating criteria contemplate these symptoms.  See Diagnostic Codes 8045, 8100, and 9304.  Accordingly, referral for consideration of 38 C.F.R. § 3.321(b) (1) is not warranted in this case.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).


ORDER

Entitlement to a rating in excess of 10 percent for posttraumatic headaches is denied. 





REMAND

Review of the claims file reveals that additional evidence was received subsequent to the issuance of the SOC in February 2011 for bilateral hearing loss and the September 2014 SSOC. Similarly, additional evidence pertaining to headaches was received after the November 2009 SOC regarding migraines.  Issuance of an SSOC which considers the additional evidence is required.  

For the issue of entitlement to an initial compensable rating for bilateral hearing loss prior to August 7, 2014 and in excess of 30 percent thereafter, pertinent evidence associated with the record includes relevant VA treatment records from December 2014 through June 2015 and a May 2015 VA hearing loss and tinnitus examination report.

When the agency of original jurisdiction receives evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the SOC or a SSOC, it must prepare an SSOC reviewing that evidence.  38 C.F.R. § 19.31(b) (1) (2015).  Further, when evidence is received prior to the transfer of a case to the Board, a SSOC must be furnished to the Veteran, and his or her representative, if any, as provided in 38 C.F.R. § 19.31 unless the additional evidence is duplicative or not relevant to the issue on appeal.  38 C.F.R. § 19.37(a) (2013).  As a SSOC was not issued after the VA treatment records and May 2015 VA hearing loss and tinnitus examination report was associated with the record, and as the Veteran has not waived RO consideration of this evidence, remand is here required.  

Further, the Veteran was examined for migraine headaches in October 2010 and July 2014 VA examinations.  However, neither examiner provided a medical opinion as to whether the Veteran's claimed migraine condition was related to service.  The Veteran has also claimed that his migraines were due to his service-connected TBI, but the VA neurological examinations do not discuss the migraines as a separate issue.  Therefore, the Board requests a new VA examination for the Veteran's migraines and a medical opinion as to how they relate directly to service and to the Veteran's service-connected TBI.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any diagnosed migraines.  The entire claims file (i.e., including the Veteran's VBMS eFolder and any relevant medical records in the Veteran's Virtual VA eFolder) should be made available to the examiner for review.  

Based on the examination and review of the record, the examiner should address the following: 

(a)  Is it at least as likely as not (50 percent or higher degree of probability) that any current migraine condition was incurred in or aggravated by service?

(b)  Is it at least as likely as not (50 percent or higher degree of probability) that any current migraine condition was caused by his service-connected traumatic brain injury?

(c)  Is it at least as likely as not that the Veteran's service-connected TBI aggravated any current migraine condition?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of depression and anxiety (i.e., a baseline) before the onset of the aggravation.

2.  After undertaking any additional development deemed necessary, the AOJ should readjudicate the issue on appeal.  If any of the benefits sought on appeal remain denied, in whole or in part, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


